          Case 2:20-cv-00113-DBB Document 9 Filed 07/02/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

 JEREMY BRYAN BARNEY AKA
 JEREMY BRYAN BARNEY RANDALL,
                                                      MEMORANDUM DECISION
                        Plaintiff,                    & DISMISSAL ORDER

 v.
                                                     Case No. 2:20-CV-113-DBB
 OREM CITY et al.,
                                                     District Judge David Barlow
                        Defendants.


       Plaintiff filed a prisoner civil rights complaint under 42 U.S.C.S. § 1983 (2020), (ECF

No. 5), and was granted in forma pauperis status under 28 U.S.C.S. § 1915 (2020), (ECF No. 4).

However, Plaintiff has not followed the Court's April 22, 2020 order, (id.), to file within thirty

days a "certified copy of the trust fund account statements . . . for the 6-month period

immediately preceding the filing of the complaint . . . obtained from the appropriate official of

each prison at which prisoner is confined.” See id. § 1915(a)(2).

       Accordingly, IT IS ORDERED that--for failure to follow the Court’s order and to

prosecute this case--Plaintiff's action is DISMISSED without prejudice. See DUCivR 41-2. This

action is CLOSED.

               DATED this 2nd day of July, 2020.

                                              BY THE COURT:



                                              JUDGE DAVID BARLOW
                                              United States District Court
